"That Edward Starkey was executor of Edward Starkey, who was executor of Richard Eaves. That Edward Starkey, the first testator, came to the possession of sundry negroes as executor of Richard Eaves, hired them out, and received the hire.
"That the defendant is the receiver of the plaintiff.
"Subject to the opinion of the Court, on the following questions:
"1. Whether an action of account lies against the executor of an executor?
"2. Whether it can be sustained to charge an executor as bailiff, or receiver of legatees?"
gave judgment for the defendant, on the second question.
They gave no opinion on the first question, it being unnecessary in this case. See 4 Ann., 16, 37, 394.
NOTE. — See Anonymous, 2 N.C. 226. *Page 83